            Case 4:20-cv-00112-DCN Document 9 Filed 06/01/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


In re: Roger Evans & Lori Steedman                     Case No.: 4:20-cv-00112-DCN
                                                            Hon. David C. Nye
Kathleen A. McCallister,                               Appeal of a Bankruptcy Matter

                  Trustee-Appellant,                     ORDER GRANTING
                                                      A 14-DAY EXTENSION OF
       v.                                           THE PARTIES’ DEADLINES TO
                                                     FILE THEIR BANKRUPTCY
Roger A. Evans & Lori A. Steedman,                 APPEAL BRIEFS & APPENDICES

                  Debtors-Appellees.


       Trustee-Appellant Kathleen A. McCallister requests a 14-day extension of the

parties’ briefing deadlines in the above-captioned bankruptcy appeal.

       Based on Trustee-Appellant’s motion, her counsel’s supporting declaration, and the

parties’ joint stipulation (Dkts. 8, 8-1, & 8-2), the Court finds that good cause exists for the

requested 14-day extension and GRANTS the motion.

       It is HEREBY ORDERED that:

       1. The Trustee-Appellant’s brief and appendix shall be due on June 22, 2020;

       2. The Debtors-Appellees’ brief and appendix shall be due on August 5, 2020.


                                                   DATED: June 1, 2020


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge



ORDER - 1
